Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 5/5/21 which has been entered. Claims 1-2, maybe 3, 6-7, 9, 13, and 18-20 have been amended. Claims 4-5, 8, and 10-12 have been cancelled. No Claims have been added. Claims 1-3, 6-7, 9, and 13-20 are still pending in this application, with Claim 1 being independent.

Claim Objections
Claim 3 is objected to because of the following informalities:  The claim appears to have amended limitations, however, the claim label states it is an original claim. Examiner interprets claim as amended and suggests Applicant use correct claim labels for claims in subsequent replies.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detect unit…used for detecting”, “a process unit…used for controlling”, “a convert element…used for converting”, “a wireless connection module…used for wirelessly connecting”, “a determining module…used for determining” and “an indicating module…used for executing” in claim 1, “a first process unit…used for controlling” in claim 2, “a first convert element…used for converting” in claim 3, and “a detecting module…used for detecting” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Para 00219 states that components may be implemented on one or more processors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9, 13-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belverato US Publication No. 20170308182 in view of Mei et al. US Publication No. 20110158440.


              Referring to claim 1, Belverato teaches a wireless earpiece (Fig. 1: wireless earpieces 102), comprising: a wireless earpiece body (Fig. 1: frame 108); and a touch device, wherein the touch device is disposed on the wireless earpiece body and is used for acquire touch information (Fig. 1: at least one touch sensor 122 on frame 108) and converting the touch information into a control signal so as to control the wireless earpiece body to perform a control command of the control signal (para 0012: “wireless earpiece for detecting a touch input from a user…The touch input may be detected utilizing a pattern or surface utilized for touch selections. The motion, vibrations, speed, contact, or other interactions of the user with the wireless earpieces including the associated sensors may be utilized to automatically implement specific actions.”); wherein the touch device comprises a touch panel, a detect unit, an acceleration sensor and a process unit, wherein the touch panel is provided with a touch region, the touch region is exposed outside the wireless earpiece body and is used for detecting the touch information within the touch region, the detect unit is inside the wireless earpiece body and is used for detecting an acceleration and an acceleration direction of shaking of the wireless earpiece, the acceleration sensor is connected to the detect unit and is used for converting the acceleration and the acceleration direction into the control signal, and the process unit is connected to the acceleration sensor and is used for controlling the wireless earpiece body to perform the control command of the control signal, wherein the acceleration sensor comprises a sensitive element, a convert element and an auxiliary power, wherein the sensitive element is connected to the touch panel and is used for receiving an analog signal corresponding to the touch information, the convert element is connected to the sensitive element and is used for converting the analog signal to the control signal (Fig. 3: accelerometers 317 on outside of earpieces 302; paras 0037: “the touch sensor 200 may include a pattern 204. The pattern 204 may represent micro-extensions (e.g., nubs, ridges, protrusions, etc.) utilized to detect touch input. The pattern 204 may also represent any number of sensors, detectors, pixels, or portions of the touch sensor. For example, the pattern 204 may facilitate detection of an initial position of the finger 202, a direction of motion, speed of motion, pattern traced out by the finger 202, ending position of the finger 202, force imparted by the finger 202, and other conditions, parameters, factors, or measurements. The touch sensor 200 may be pre-programmed to implement distinct actions based on the detected measurements of the finger 202 including location, position, force, speed, pattern, direction, finger used, and so forth. The pattern 204 may be utilized to generate vibrations, sounds, forces, or other input that may be detected by the sensors of the wireless earpieces. For example, one or more accelerometers integrated with the wireless earpieces may detect vibrations, forces, or motion in the x, y, and z axis. The accelerometers may work with the touch sensor 200 to determine an initial point of contact of the finger 202, whether the input is a tap or multiple taps, a direction associated with a swiping motion, a pattern or motion associated with the contact”; para 0038: “the touch sensor 200 may also include multiple accelerometers, gyroscopes, or other sensors beyond the sensors of the touch sensor 200. For example, accelerometers may be integrated in a micro-electro-mechanical systems (MEMS) that may be part of a , and the auxiliary power is connected to the convert element and is used for supplying power to the convert element such that the wireless earpiece body is controlled to perform the control command of the control signal (para 0044: “The battery 308 is a power storage device configured to power the wireless earpieces 302; para 0051: “The physical interface 318 may include any number of pins, arms, or connectors for electrically interfacing with the contacts or other interface components of external devices or other charging or synchronization devices”), the wireless earpiece body comprises a wireless connection module, a determining module and an indicating module, wherein the wireless connection module is used for wirelessly connecting to a terminal device so as to receive an audio signal sent by the terminal device (para 0005: “The wireless earpiece may also include a transceiver communicating with at least a wireless device”; para 0004: “earpieces including a processor and a memory storing a set of instructions. The set of instructions are executed to perform the method described”), light prompt information (para 0048: “one or more LEDs or other light emitting components”). 
                However, Belverato does not specifically teach using light information to represent connection status, but Mei et al. teaches the wireless earpiece body comprises a wireless connection module, a determining module and an indicating module, wherein the wireless connection module is used for wirelessly connecting to a terminal device so as to receive an audio signal sent by the terminal device, wherein the determining module is used for determining a state of a connection between the wireless connection module and the terminal device, and when the connection is successful, sending to the indicating module light prompt information or voice prompt information indicative of the successful connection, wherein the indicating module is connected to the wireless connection module through the determining module and is used for executing the light prompt information or voice prompt information indicative of the successful connection (para 0180: “The carrier unit 2060 may contain…a light indicator unit 2064…The light indicator unit 2064 shows the wireless connection status, power level indication, power recharge indication, on-and-off indications, and talk-and-music indication.”). It would have been obvious to one of ordinary skill in the art before the 
              Referring to claim 2, Belverato teaches, the process unit is a second process unit and the touch device further comprises a touch sensor and a first process unit, the touch sensor is connected to the touch panel and is used for converting the touch information into the control signal, and the first process unit is connected to the touch sensor and is used for controlling the wireless earpiece body to perform the control command of the control signal (Fig. 1: at least one touch sensor 122 on frame 108 of wireless earpiece 102; paras 0004, 0012, 0045).
              Referring to claim 3, Belverato teaches the sensitive element is a second sensitive element, the convert element is a second convert element, and the auxiliary power is a second auxiliary power, and wherein the touch sensor comprises a first sensitive element, a first convert element and a first auxiliary power (Fig. 3: elements in each of two wireless earpieces 302) , the first sensitive element is connected to the touch panel and is used for acquiring an analog signal corresponding to the touch information, the first convert element is connected to the first sensitive element and is used for converting the analog signal into the control signal so as to control the wireless earpiece body to perform the control command of the control signal (Fig. 1: at least one touch sensor 122; paras 0025 0045), and the first auxiliary power is connected to the first convert element and is used for supplying power to the first convert element (paras 0044, 0051).
              Referring to claim 6, Belverato teaches the wireless earpiece body further comprises a wireless charging module, the wireless charging module is connected to the first auxiliary power and is used for supplying power to the first auxiliary power (paras 0044, 0051).
              Referring to claim 7, Belverato teaches the wireless connection module is one or more of an infrared connection module, a Bluetooth connection module, or a wireless fidelity connection module (para 0016).
              Referring to claim 9, Belverato teaches light prompt information (para 0048) and Mei et al. teaches the wireless earpiece body further comprises a detecting module, which is connected to the wireless charging module and is used for detecting a power amount state of the wireless charging module, wherein in response to a low power amount, the detecting module sends to the indicating module light prompt information or voice prompt information indicative of the low power amount, the indicating module is connected to the wireless charging module through the detecting module and is used for executing the light prompt information or voice prompt information indicative of the low power amount (para 0180). Motivation to combine is the same as in claim 1.
              Referring to claim 13, Belverato teaches the processor is used for determining a control command corresponding to the acceleration and acceleration direction (paras 0037-38, 0045), wherein the control command comprises: increasing a sound volume, decreasing a sound volume, next music, pausing, and hanging up (paras 0025, 0053).
              Referring to claim 14, Belverato teaches the processor determines the control command corresponding to the acceleration and acceleration direction according to a preset control rule, and a mapping relationship between the acceleration and acceleration direction and the control command is recorded in the preset control rule (para 0037).
              Referring to claim 16, Belverato teaches the processor determines a shaking direction and a number of shaking of the wireless earpiece according to the acceleration and acceleration direction detected by the acceleration sensor, and determines the control command based on the shaking direction and the number of shaking of the wireless earpiece (para 0053; Fig. 3: accelerometers 317).
              Referring to claim 17, Belverato teaches the control command is to increase or decrease a sound volume of the wireless earpiece, the processor determines an increasing or decreasing amount of the sound volume according to a magnitude of the acceleration detected by the acceleration sensor (paras 0025, 0053; Fig. 3: accelerometers 317). Belverato teaches user input to adjust volume and teaches user input that includes directional input or speed of input, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in using the directional input or speed of input with volume adjustments in the earpiece of Belverato and Mei et al. because it is a known way to adjust based on user input.
the processor determines whether the control command is to increase a sound volume of the wireless earpiece or to decrease the sound volume according to the acceleration direction detected by the acceleration sensor (paras 0025, 0053; Fig. 3: accelerometers 317). Belverato teaches user input to adjust volume and teaches user input that includes directional input or speed of input, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in using the directional input or speed of input with volume adjustments in the earpiece of Belverato and Mei et al. because it is a known way to adjust based on user input.
              Referring to claim 19, Belverato teaches the touch device comprises and a processor, wherein in response to receiving a clicking operation of a user on the touch region, the processor determines whether the control command is pausing or next music according to a number of clicking detected by the touch panel (paras 0045, 0053). Belverato teaches user input for affecting the playing of music and teaches user input including a number of tappings, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in using a number of tappings with play, pause, or moving ahead or behind in playing in the earpiece of Belverato and Mei et al. because it is a known way of controlling adjusting based on user input.
              Referring to claim 20, Belverato teaches the touch device comprises a processor, wherein in response to receiving a sliding operation of a user on the touch region, the processor determines whether the control command is to increase a sound volume of the wireless earpiece or to decrease the sound volume according to a direction of the sliding operation detected by the touch panel (paras 0025, 0045, 0053). Belverato teaches user input for adjusting the volume and teaches user input including directional swiping input, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in using the direction of swiping with volume adjustment in the earpiece of Belverato and Mei et al. because it is a known way of controlling adjustment based on user input.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belverato and Mei et al., as applied to claims 1 and 13-14 above, and further in view of Kies et al. US Publication No. 20140282272.

              Referring to claim 15, Belverato teaches the acceleration and acceleration direction detected by the acceleration sensor (para 0037). However, Belverato and Mei et al. do not specifically teach what happens to unrecognized touch inputs, but Kies et al. teaches the processor determines whether the gesture detected by the sensor is recorded in the preset control rule, and discards the gesture in response to determining that the gesture is not recorded in the preset control rule (para 0047). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ignore unknown gestures, as taught in Kies et al., in the earpiece of Belverato and Mei et al. because if an input is not recognized, there will be no corresponding command to go with it, therefore, there is no need to continue processing the input.

Response to Arguments
Applicant's arguments filed 5/5/21 have been fully considered but they are not persuasive.

Applicant states in para 4 of page 9 of the remarks:
“In the Office Action, Fig.3, and paragraph [0037] to [0038] of Belverato are referenced as teaching the structure of acceleration sensor which limited in previous claim 5. Applicant respectfully disagrees. Belverato is totally silent on the structure of the accelerometers provided in the portion of claim 1 presented above.”

Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The sensitive element is merely the accelerometer itself, as cited above. The convert element, as discussed in the 112 6th interpretation above, can be interpreted to be a processor or equivalents thereof, which is merely the processor of para 0005 and/or the accelerometer as cited above. The auxiliary power is the battery as cited above. Therefore, Belverato does teach the structure of the accelerometer as stated in claim 1.


“In the Office Action, paragraph [0044] of Belverato is referenced as teaching the second auxiliary power is connected to the second convert element and is used for supplying power to the second convert element such that the wireless earpiece body is controlled to perform the control command of the control signal. Applicant respectfully disagrees. As mentioned above, actually, Belverato fails to disclose the accelerometers having an auxiliary power. According to the paragraph [0044] of Belverato, the battery 308 is a power storage device configured to power the wireless earpieces 302. Therefore, Belverato fails to teach the acceleration sensor comprising the auxiliary power, and fails to teach the connection relation between the auxiliary power and the convert element of the acceleration sensor.”

Examiner respectfully disagrees. As discussed above, the convert element is the processor of para 0005 and/or the accelerometer, and the accelerometer and processor are connected and work together to carry out the method of Belverato.  The battery supplies power to all elements of the earpiece of Belverato. The battery is then charged via an external entity, therefore, the battery can be said to be an auxiliary power. In the Applicant’s specification, a wireless charging module is referred to, but once again like most other modules and units of the specification, the charging module is merely interpreted to be a processor or equivalent. Really, the only structure of source of power in the earpiece from the Applicant’s specification is the auxiliary power, much like the battery of Belverato. Therefore, Belverato teaches the auxiliary power and a relation between the battery and the processor and accelerometer. 

Applicant states in para 4 of page 11 of the remarks:
“Mei et al. teach the carrier unit 2060 may include a light indicator unit 2064, and the light indicator unit 2064 shows the wireless connection status. However, nowhere do Mei et al. disclose either "the determining module sending to the indicating module light prompt information or voice prompt information indicative of the successful connection" or "executing voice prompt information indicative of the successful connection".”

Examiner respectfully disagrees. Para 0180 of Mei et al. states that the light info shows the wireless connection status, which would be indicative of a successful connection or not, therefore, Mei et al. does teach light info indicative of a successful connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A FALEY/
Primary Examiner, Art Unit 2652